Citation Nr: 0632806	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-41 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 20, 2003 to October 
24, 2003.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the surviving spouse of the veteran whose 
period of active service is not reflected in the partial 
claims folder.  Appellant reported that the veteran had 
active service with the Army in Vietnam.


FINDINGS OF FACT

1.  The veteran was the recipient of Department of Veterans 
Affairs (VA) hospital, nursing home, or domiciliary care 
within the 24-mont period precedent to the treatment rendered 
between October 20, 2003 and October 24, 2003.

2.  In the context of advice from a private physician that 
the veteran needed to be transferred by ambulance for follow-
up evaluation for a possible brain tumor, a prudent layperson 
might reasonably expect that he or she should not delay in 
seeking medical attention.  

3.  On October 22, 2003, the record reflects that there were 
no beds available at the VA facility to which the veteran was 
to be transferred.  Thus, as the nature of treatment made it 
necessary for the veteran to continue to use non-VA 
facilities, a VA facility was not yet feasibly available, and 
he could not be safely discharged to that facility.

4.  On October 21, 2003, while the record reflects that the 
veteran may have been medically stable, due to the lack of 
available beds, continued private hospital care was required 
to satisfy the purpose for which care was initiated.

5.  There is no evidence that the veteran or appellant had 
coverage under any medical care contract for payment or 
reimbursement in whole or in part for the treatment the 
veteran received between October 20, 2003, and October 24, 
2003.

6.  Appellant is not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).



CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility between October 20, 2003 
and October 24, 2003, have been met.  38 U.S.C.A. §§ 1725, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.1000-.1008 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) first notes that as 
this case will be decided as a matter of law based on 
essentially undisputed facts, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA), is arguably not applicable here.  
The Board further notes that as a result of the Board's 
decision to grant the benefit sought, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the appellant.

The appellant is seeking entitlement to payment or 
reimbursement for expenses incurred by appellant and the 
veteran prior to his death at E.T.M.C. in Tyler, Texas, 
between October 20, 2003 and October 24, 2003, in the amount 
of $15, 899.30.  The Board observes that the Department of 
Veterans Affairs Medical Center (VAMC) in Dallas, Texas 
denied the appellant's claim for payment or reimbursement on 
the basis that a VA facility was feasibly available to the 
veteran at the time of the subject treatment, and that 
appellant was therefore not eligible for reimbursement under 
the criteria set forth in 38 U.S.C.A. § 1725 (West 2002).

Although the Board finds that the record is somewhat 
incomplete regarding eligibility under 38 U.S.C.A. 
§ 38 U.S.C.A. §1728 (West 2002), as a result of the Board's 
decision to grant reimbursement under 38 U.S.C.A. § 1725, the 
Board finds that further action to complete the record in 
this regard is not necessary.  However, to the extent the 
Board must find that appellant is not eligible under 
38 U.S.C.A. § 1728 in order to find eligibility under 
38 U.S.C.A. § 1725, the Board will conclude that the VAMC's 
adjudication of the claim solely under 38 U.S.C.A. § 1725 
clearly implies ineligibility under 38 U.S.C.A. § 1728, and 
the record contains statements from appellant that otherwise 
concedes this point.

38 U.S.C.A. § 1725 provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility for those veterans who 
are active Department health-care participants (enrolled in 
the annual patient enrollment system and recipients of 
Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Thus, the need for emergency treatment under 38 U.S.C.A. 
§ 1725 is not based on medical expert opinion but rather 
whether a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous.  
Here, in the context of advice from a private medical 
physician that the veteran needed to be transferred by 
ambulance for follow-up evaluation for a possible brain 
tumor, a prudent layperson might reasonably expect that he or 
she should not delay in seeking medical attention.  

On October 22, 2003, the record reflects that there were no 
beds available at the VA facility to which the veteran was to 
be transferred.  

However, while the Board observes that 38 U.S.C.A. § 1725 is 
silent regarding the impact of the lack of available beds in 
this situation, the Board finds that 38 C.F.R. § 17.53 (2005) 
relates to limitations on the use of public or private 
hospital, and provides relevant guidance in this matter.  
More specifically, this regulation provides that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to us public or private facilities.  Here, the 
Board finds that as the nature of treatment made it necessary 
for the veteran to continue to use non-VA facilities, a VA 
facility was not yet feasibly available and the veteran could 
not be safely discharged to that facility.  

On October 21, 2003, while the record reflects that the 
veteran may have been medically stable, 38 C.F.R. § 17.53 
further provides that in those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.  Therefore, due to the 
lack of available beds, the Board further finds that 
continued private hospital care was required to satisfy the 
purpose for which it was initiated.  

The Board also notes that while this claim was originally 
denied on the additional basis that the veteran was not 
enrolled in the VA Health Care system at the time the subject 
medical care was rendered, a tracking cover sheet for the 
claim reflects that the veteran had been enrolled in the VA 
Health Care system since 2002 and had treated at a VA 
facility over the previous 24 months.  A report of contact, 
dated in August 2004, also indicates that no enrollment 
information was available when the veteran was transferred 
from one private hospital to another, but that following the 
review of additional information submitted by appellant, 
enrollment was no longer an issue.  Thus, the Board finds 
that the requirement of enrollment and the veteran's receipt 
of medical services within the 24-month period prior to the 
emergency treatment have also been met.

The Board further notes that there is no evidence that the 
veteran and appellant had coverage under any medical care 
contract for payment or reimbursement in whole or in part for 
the treatment received between October 20, 2003 and October 
24, 2003.

With resolution of reasonable doubt, basic entitlement for 
reimbursement of medical expenses under 38 U.S.C.A. § 1725 is 
found.  The record, however, does not reveal that the 
appellant actually paid any of these expenses at issue in 
this appeal, and she, therefore, may not be an eligible party 
under 38 U.S.C.A. § 1725(a)(2).  


ORDER

Entitlement to reimbursement to an eligible party under 
38 U.S.C.A. § 1725(a)(2) for the expenses associated with the 
emergency treatment received by the veteran at a private 
medical facility between October 20, 2003, and October 24, 
2003, is granted, subject to controlling regulations 
regarding the  payment of monetary awards.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


